
	
		I
		111th CONGRESS
		2d Session
		H. R. 5686
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to extend
		  liability to corporations, partnerships, and other persons having ownership
		  interests in responsible parties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stand by your Oil Pollution
			 Act (or the STOP
			 Act).
		2.Definition of
			 responsible partySection
			 1001(32) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)) is amended by
			 adding at the end the following:
			
				(G)Person having
				ownership interestAny
				corporation, partnership, or other person (other than an individual) having an
				ownership interest (directly or indirectly), in any person (including a lessee,
				permittee, or licensee) described in any of subparagraphs (A) through (F) if
				such ownership interest is, in the aggregate, more than 25 percent of the total
				ownership interests in such
				person.
				.
		3.Limits on
			 liabilitySection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2404) is amended by adding at the end the
			 following:
			
				(e)Limitation on
				liability of certain personsThe liability of a responsible party
				described in section 1001(32)(G) with respect to an incident shall not exceed
				the percentage of the aggregate ownership interests, determined at the time of
				such incident, of such responsible party in all other responsible parties with
				respect to such
				incident.
				.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply to an incident occurring on or after January 1,
			 2010.
		
